Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1-10, 12-17 are rejected under 35 USC 102(a)(1) as being unpatentable over Vincenzo Capuano et al. “A Highly Integrated Navigation Unit For On-Orbit Servicing Missions” (of record in Applicant’s IDS filed 9/20/22). 
As to claim 1, Capuano teaches a navigation system (VINAG system in abstract) comprising: a first mobile device having a framework forming a body of the mobile device (see col.2 on pg.1 lines 12-end: VINAG hardware in fig.5 includes VCU, IMU, camera, sensor, and data module as well as PCDM module); a primary navigation receiver (this is implicit, if not inherent to VINAG hardware as it integrated navigation assisted by gnss) integral with the framework of the mobile device and in signal communication with a global navigation satellite system (GNSS) such that the primary navigation receiver is configured to receive a navigational data set from the global navigation satellite system (see pg.1 col.1 section 1 introduction, lines 14-20); at least one secondary sensor unit integral with the mobile device and configured to generate relative navigation data related to the relative position between the mobile device and an object within a navigational space of the mobile device (see the hardware section lines 14-bottom of page in col.2 of pg.1 discussing the various sensor modules integrated into the VINAG system fig.5); a processing unit integral with the mobile device configured to receive the navigational data set from the primary navigational receiver as well as the measurement data from the at least one secondary sensor unit (see the hardware section lines 14-bottom of page in col.2 of pg.1 discussing the various processing modules integrated int the VINAG system fig.5), wherein the processing unit is configured to utilize the measurement data from the secondary sensor in a fusion process to resolve an integer ambiguity formed form the navigational data set (esp. c.f. fig.11-12 and pg.2 section on navigation algorithms and in particular see equations 1-9 teaching the mechanics of integer ambiguity).
As to claim 2, Capuano teaches the navigation system of claim 1, wherein the global navigation satellite system is selected from a group consisting of GPS, GLONASS, BDS, Galileo, QZSS, and IRNSS (see abstract).
As to claim 3, Capuano teaches the navigation system of claim 1, wherein the mobile device is a satellite (see pg.1 col.1 lines 1-13).
As to claim 4, Capuano teaches the navigation system of claim 3, wherein the satellite is selected from a group consisting of a microsatellite, a nanosatellite, and a cubesat (please N.B., no requisite degree thereof for micro, nano, etc. is specified so it appears any relative size satellite suffices until this is clarified; in the instant case the satellites in Capuano are of a requisite size and thus meet the instant recitation, see fig.5 and see col.2 on pg.1 lines 12-end: VINAG hardware in fig.5 includes VCU, IMU, camera, sensor, and data module as well as PCDM module).
As to claim 6, Capuano teaches the navigation system of claim 1, wherein the secondary sensor is a camera (see fig.5, camera and sensor module is integrated into VINAG). 
As to claim 7, Capuano teaches the navigation system of claim 1, wherein the secondary sensor is a laser measurement system (see fig.5 and col.2 on pg.1 lines 12-end: VINAG hardware in fig.5 includes VCU, IMU, camera, sensor, and data module as well as PCDM module).
As to claim 12, Capuano teaches the navigation system of claim 1, further comprising a plurality of secondary sensory units (see fig.5 and see col.2 on pg.1 lines 12-end: VINAG hardware in fig.5 includes VCU, IMU, camera, sensor, and data modules as well as PCDM module).
As to claim 13, Capuano teaches the navigation system of claim 12, wherein the primary navigation receiver is a GPS receiver, and at least one of the plurality of secondary sensors is a camera, and at least one of the plurality of secondary sensors is a star tracker (see fig.5 and see col.2 on pg.1 lines 12-end: VINAG hardware in fig.5 includes VCU, IMU, camera, sensor, and data modules as well as PCDM module).
As to claim 14, Capuano teaches a method for solving an integer ambiguity (esp. c.f. fig.11-12 and pg.2 section on navigation algorithms and in particular see equations 1-9 teaching the mechanics of integer ambiguity) comprising: receiving a raw GNSS signal into the primary receiver (see figs.1 teaching raw signal): receiving a relative measurement data set from the at least one secondary sensor (figs.2 teaching relative data mechanism from sensor module); resolving the integer ambiguity using a double differencing calculation such that the GNSS signal is combined with the relative measurement data set in a tightly fused to resolve a set of carrier phase integers (c.f. equations 1-9). 
As to claim 15, Capuano teaches the method of claim 14, further comprising establishing a relative position using the resolved integer ambiguity from the processing unit of a first GNSS receiver device (see fig.11 showing relative position mechanics using the integer ambiguity from processor module of VINAG fig.5).
As to claim 16, Capuano teaches the method of claim 15, further comprising establishing a relative position of a second GNSS receiver device in relation to the first GNSS receiver device (see figs.13 and 17 showing the relative positions of various receivers).
As to claim 17, Capuano teaches the method of claim 15, further comprising establishing a relative position with respect to a GNSS constellation (see figs. 11, 13, 15, 17 showing relative position w.r.t GNSS). 

Claim Objections
Claims 5, 8-10, and 11, are objected to for depending upon a rejected base claim but would otherwise be allowable. Claims 5 and 11 present novel subject matter. Claims 8-10 depend upon claim 5 and are thusly objected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646